UNOFFICIAL TRANSLATION

Contractual agreement of land lease between
the Ministry of Agriculture
and
Gashaw Takele Bezu
This land lease contractual agreement is made between the Ministry of Agriculture located in
Bole Sub-city, Wereda (District 6), Addis Ababa, Ethiopia herein after referred as the “Lessor”

and

Gashaw Takele Bezu located in Amhara Region, Gonder City, Kebele 15, Tel: 0913 455175
henceforth referred as “Lessee”. The term Lessee may also include successors/beneficiaries
and/or representatives assigned accordingly.

Whereas, the lessee, demands sufficient land for development (production) of cotton in
Benishangul Gumuz Regional State;

Whereas, the lessor is willing to provide the needed land in accordance with the terms and
conditions stated within this agreement;

Now therefore, the parties involved have executed this land lease contractual agreement on Hidar
(the third month) 14/2004 (Ethiopian Calendar EC or November 24, 2011) according to the
terms and conditions indicated below.

Article 1

Scope of Agreement

1.1 The scope of this lease agreement is to establish a long term land lease for cotton as major
crop and alternatively sesame seed and soybean farming on 3,000 hectares of land located in
Benishangul Gumuz Regional State, Metekel zone, Dangur wereda (district), Abaydar
Kebele. The land is leased with all rights of easements of amenities, fittings, fixtures,
structures, installations, property or establishments standing thereon to the lessee for the
purposes mentioned below that are deemed necessary in order to carry out its duties;

1.2 This lease agreement shall be applicable to what is hereinafter referred as “lease land” which
allows full and exclusive use of rural land and to make rental payments that is specifically
stated in article 2 of this lease agreement.
UNOFFICIAL TRANSLATION

Article 2

Period of the Land Lease and the rate

2.1 This land lease is made and shall be in effect for the period of 25 years. However, upon
mutual agreement of the two parties, it can be renewed for additional year/s.
2.2 Payment procedure of the Land Lease:-

2.2.1 Starting from the day this land lease is signed, there shall be a three (3) years
grace period (of payment). The unpaid rent during the grace period shall be
prorated over the remaining years of the lease period and shall be paid along with
the regular annual payment.

2.2.2 Hereinafter, the lease rate shall be Birr 111 (Birr one hundred eleven only) per
hectare of land for the purpose of agricultural investment that is stated on article 1
of this contract. Hence, the annual payment shall be Birr 333,000 (Birr three
hundred thirty three thousand only) and the total amount of payment for the lease
period shall be Birr 8 325,000 (Birr eight million three hundred twenty five
thousand only).

2.2.3 In accordance with this lease agreement, up on payment of the rent for the land
that is leased, a receipt shall be issued immediately to the lessee and the same
copy shall be submitted to the district (wereda) administration office.

2.2.4 While the statement on number 2.2.1 above is kept as it is, there shall be a
prepayment (down payment) of one year rent of the land that is indicated above.

2.2.5 The lessor reserves the right to revise and change the lease rate as deemed
necessary and inform the lessee accordingly.

Article 3

Rights of the Lessee
The lessee shall have the right to:

3.1 Develop and administer the land in accordance with the terms of this agreement.

3.2 Build, whenever deemed appropriate, infrastructures such as dams, water boreholes, power
houses, irrigation systems, roads, bridges, offices, residential buildings, fuel stations, health
and educational institutions by submitting permit request to the concerned authorities with
their consultation and subject to the type and size the investment project.

3.3 Develop or administer the leased land by himself or through a legally represented individual
or entity. (A person or an institution with the power of attorney)

3.4 Develop, cultivate the leased land and collect the harvest by employing modern machineries
(tools) and other appropriate methods.

3.5 Obtain additional land based on the performance, achievement and need of the company.
UNOFFICIAL TRANSLATION

3.6 Terminate the land lease contractual agreement subject to at least six months prior written
notice with convincing reason and good cause.

Article 4

Obligations of the Lessee

4.1 The lessee shall accept the obligation to provide good care and to conserve the leased land
and natural resources thereon. The lessee shall also bear particular obligation to:

a. Conserve trees that have not been cleared during the leased land preparation.

b. Utilize various methods that are appropriate to prevent soil erosion especially in sloppy
areas.

c. Respect and implement legislations that are put into effect with regards to natural
resource conservation.

d. Conduct an environmental impact assessment and provide a report within four months
of the execution of this land investment contractual agreement.

4.2 The lessee shall acquire the land within 30 days of the signing of the lease contract after
paying the down payment (prepayment) stated on sub article 2.2.4.

4.3 The lessee shall start developing the land within six months from the signing of this land
agreement provided that all licenses from the concerned governmental agencies are issued.

44 The lessee has an obligation to perform all developmental activities in accordance with the
agreed upon business plan. If convincing amendment/change is needed, detailed explanation
shall be submitted to the lessor.

4.5 Pursuant to this contractual agreement, the lessee has an obligation to start developing 1/3
of the leased land within one year from the signing date of this lease. Accordingly, the lessee
also has an obligation to develop the entire leased land within a period that is not more than
three years from the date this agreement is signed.

4.6 Upon termination or expiry of the this land lease or cancellation of the investment license,
within a period of time not exceeding six months, the lessee shall remove assets that are
installed on the leased land in good order and hand over the leased land to the lessor.

4.7 Upon the request of the Ministry of Agriculture, the lessee shall provide accurate data and
report investment activities.

4.8 When the grace period ends, the lessee shall settle the annual land rent in addition to the
prorated amount that is not paid during the grace period to the regional (office) where the
land is located every year between the months of December and June in accordance with the
predetermined land lease rate for rural lands.

4.9 Up on entering into this land lease contractual agreement, the lessee shall submit, with this
contract, an action plan regarding the utilization of the leased land to the Ministry of
Agriculture.

4.10 Without a written consent of the lessor, the lessee, in any way, shall not use the land for
any purpose or plan other than stated in article 3 of this agreement.

UNOFFICIAL TRANSLATION

4.11 The lessee, just for the sake of development, shall not rent the land to members of the

association or to any third party the land that it has leased in the name of the association.

Noncompliance to this obligation will cause the lease to be terminated without any

precondition.

4.12 The lessee has no right to transfer its right on the land or any development thereon to

organize a shareholder or another company or individual fully or partially unless 75% of the

land is developed.

4.13 Upon developing 75% of the land and obtaining the permission of the lessor, the lessee

can transfer the land to another company or individual. Once the request is submitted, the

lessor shall respond promptly.

4.14 However, albeit the right stated on 4.11 above, the lessee shall not transfer to any party
the land that is not developed.

Article 5

Rights of the Lessor
The lessor has exclusive rights to:-

5.1 Control and follow up that the lessee is executing all of the obligations diligently.

5.2 Take over undeveloped areas of the leased land, in accordance with sub article 4.3, upon
expiry of the one year limit from the date the land is handed over to the lessee. This will be
implemented when the lessee fails to correct such a failure within one year period after a six
month notice of warning is served.

5.3 Exercise the right mentioned under article 5.1 above without causing hindrances to the work
and activities of the lessee.

5.4 Terminate (cancel) the lease agreement, with convincing and justifiable good reason, subject
to six months prior notice.

5.5 Amend the land rent pursuant to this lease agreement.

Article 6

Obligations of the Lessor

6.1 The lessor shall be obliged to hand over the leased land to the lessee, within one month
period of time from the date this lease agreement is signed, free from any obstructions and
other impediments that may hinder the activities of the project.

6.2 The lessor, considering the fact that this is a major investment operation, shall be obliged to
provide and execute special privileges, to the lessee, such as exemptions from taxation and
import duties on capital goods, and repatriation of capital and profits in accordance with the
laws of Ethiopia that are proclaimed for foreign companies.
UNOFFICIAL TRANSLATION

6.3 The lessor shall ensure the lessee that there are no legal or other limitations whatsoever that
may restrict the lessee from executing its duties as far as clearing the land or implementing
the objectives or other appropriate auxiliary duties that are covered under this agreement.

6.4 The lessor shall arrange to the lessee to use facilities of federal government and regional state
administration research centers with fee for the purpose of soil testing and surveying.

6.5 If the lessee, in accordance with the obligations of this contract, fails to develop the leased
land within the time limits stated in this contract or causes damage to the natural resources or
becomes unable to pay rental fees timely, the lessor may decide to terminate the lease
contract due to the failures of the lessee stated above by providing a six month prior notice of

warning. In the absence of such notice to the lessee, the lessor may extend the time limit for
another six month period of time.

6.6 The lessor shall be obliged to cooperate (in providing adequate security), free of charge, so

that the lessee may develop the land peacefully free from any trouble, riot, or disturbance
other than force majeure.

Article 7

Delivery of the leased land

7.1 The lessor shall deliver to the lessee the land (site) plan, title certificate and other certificates
within 30 days from the signing of this lease contract.
7.2 If the delivery of the land cannot be actualized due to the reasons caused by the les

after the lessor was informed in writing, the lessor shall not assume any responsil
such a failure.

‘or, even
ity for

7.3 Delivery of the leased land shall be effected once the one year prepayment is completed in
accordance with article 2, sub-article 2.2.2 of this contract.

7A The land shall be handed over or the handing over shall become effective within 15 days of
the signing of this lease agreement.

Article 8
Amendment and Renewal of the Contract
8.1 This land lease agreement shall be renewed on similar contractual words, (terms) and
conditions.
8.2 If the lessee wishes to renew the agreement, it shall notify 6 months before the expiration of
the contract period.
Article 9
Grounds for Termination of the Contract

This land lease agreement may be terminated for the following reasons:
UNOFFICIAL TRANSLATION

9.1 When the land lease contract period expires.

9.2 When the lessor is unable to deliver the land to the lessee due to causes that are beyond any
reasonable control (force majeure).

9.3 When the lessor fails to fulfill any of its obligations or covenants stated under this contract
even after the lessee has submitted a six month prior written notice.

9.4 When the lessee fails to make annual rental and other tax payments for two consecutive
years.

9.5 When the lessee fails to perform its contractual obligations even after the lessor has given a
six month prior notice to the lessee.

9.6 When the lessor, by giving a six month prior notice to the lessee, for the benefit of the public
decides to terminate the lease contract as indicated on sub article 5.4.

9.7 When the lessor, by giving a six month prior notice to the lessee, has its own good reasons to
terminate the lease contract as indicated on sub article 3.6.

Article 10

Results of Contract Termination Procedure

10.1 Upon termination of the land lease contract, the lessee shall return back the leased land to
the lessor within six months period of time from the date of termination of the contract.

10.2 When this lease agreement is terminated for any reasons by the lessee in accordance to
article 9.3 and by the lessor based on article 9.6, the lessor shall pay to the lessee the value of
improvements made and expenses (expenditures) incurred on the land at the then market rate,
after any outstanding dues that the lessee owes are deducted.

10.3 _ If this contractual agreement is terminated for any of the reasons stated in articles 9.4, 9.5
and 9.7, the lessor shall not be obliged to make any payments to the lessee.

10.4 When this land lease contract is terminated, the lessor will have priority to negotiate and
purchase the properties over the land. If the lessor is not interested, the lessee has the right to
detach and take what belongs to it.

Article 11
Registration

This land lease agreement shall not be subject to registration and approval by the designated
entity to do so. Copies of this contract agreement and other carbon copies shall be sent to the
lessor, the lessee, district (wereda) administration, finance office, investment commission and
other concerned entities with a covering letter of cooperation provided by the lessor.
UNOFFICIAL TRANSLATION

Article 12
Governing Law
The Ethiopian law shall be the governing law for operations under this agreement.

Article 13

Force Majeure

Regarding matters of conditions that pertain to forces of majeure, the Ethiopian Civil Code shall
be applicable.

Article 14
Covenant for Peaceful possession/usage

The lessor guarantees that the lessee has full ownership and property rights in the land leased.
Hence, the lessor confirms that the leased land continues to be under its possession peacefully
and the lessee shall make use of it without any problem thereof.

Article 15

Calendar

The Ethiopian calendar shall be used for the purpose of this agreement.
Article 16

Annexes to the Agreement
The following items listed below shall be annexed and be considered as part of this agreement.

16.1 The site plan of the leased land.
16.2 Ethical principles of environmental protection published by the Ministry of Agriculture.

Article 17

Settlement of Disputes

When dispute arises between the lessor and the lessee in connection with or arising out of this
land lease agreement, both parties shall endeavor and do their utmost efforts to resolve the
dispute peacefully and to the benefit of both parties. If the dispute cannot be resolved
accordingly as stated above, then it shall be referred to the Ethiopian Federal Court.
UNOFFICIAL TRANSLATION

Article 18
Notices and establishing offices

18.1 The lessee shall establish an office in Ethiopia in order to perform its duties as may be
necessary or convenient for carrying out its operations and shall notify the lessor accordingly.

18.2 All communications and notices of warning sent to one party or another shall be in
writing either in English or Amharic. Such notice shall be delivered in person or sent via
mail at the address in the preamble of this agreement.

Article 19
Effective Date of this Contract

This land lease agreement shall remain in effect for 25 years starting from Hidar (the third
month) 14/2004 (Ethiopian Calendar EC or November 24, 2011). It shall come to an expiry on
Hidar 13/2029 or (November 22, 2036).

Ministry of Agriculture and Rural Development Gashaw Bezu Takele
Name: Tefera Deribew, Minister Name: not stated
Signature: illegible signature on behalf of the minister Signature: illegible
Date: not stated Date: 14/03/2004 EC or 11/24/2011
Witnesses
Name Signature Date
1. Kefale Belachew illegible 14/03/2004 EC or 11/24/2011
2. Degefaw Sendequ illegible 14/03/2004 EC or 11/24/2011
3. Selomie Argaw illegible 14/03/2004 EC or 11/24/2011

(Note: on each page of this contract there are two seals stamped — one that of the Ministry of
Agriculture and the other of Gashaw Bezu Takele. Each page is also initialed by lessor and
signed by the lessee. On the last page of the contract there is one more signature other than stated
above: Esayas Kebede Amare, Director, Agricultural Investment Directorate)
